In a proceeding pursuant to CPLR article 78, inter alia, to review so much of appellant’s determination, dated July 30, 1975 and made after a hearing, as, upon a finding that petitioner-respondent was guilty of certain misconduct, dismissed him from his position as a chief surface line dispatcher, the appeal is from a judgment of the Supreme Court, Kings County, dated July 19, 1976, which, inter alia, granted the petition to the extent of annulling the punishment imposed and substituting therefor the punishment of a one-year suspension without pay. Judgment affirmed, with costs, on the opinion of Mr. Justice Jones at Special Term. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.